Title: To James Madison from William Shaler, 19 February 1814
From: Shaler, William
To: Madison, James


        
          Sir,
          New York. 19 February 1814
        
        As I am persuaded you take pleasure in seeing a display of qualities that reflect honor on our national character I take the liberty of sending you the enclosed account of an action between the Govr. Tompkins of this port commanded by my brother and a British frigate. The firmness and constancy displayed in that affair by the commander officers and crew of

the Governor Tompkins suppose a state of discipline, and mutual confidence that would do honor to any service. I have the honor to be with the highest consideration and respect Sir Your most obedient Servant
        
          Wm. Shaler
        
      